ON SUGGESTION OF ERROR.
Inasmuch as the withholding of any rationally legitimate deduction operates to increase the income taxes which the taxpayer must discharge, makes taxable that which otherwise would not be taxable, it would seem sound legal logic that any exception which would withhold such a deduction should be strictly construed, and all doubts resolved, in favor of the taxpayer; and it was upon this logic that I concurred in the reversal of the decree when this case was decided a few weeks ago. The opposite view, however, may well be taken — that because *Page 47 
deductions are merely factors in arriving at the taxable net income, factors by which the taxable net income may be made smaller in amount, the allowable deductions more nearly resemble exemptions as to which the construction is against the taxpayer. Subsequent reflection as to the admissibility of the latter view caused me to make an independent investigation whether direct authority might be found on the specific point, and this investigation has disclosed that the federal Supreme Court has expressly decided that "the rule that ambiguities in tax statutes are to be resolved in favor of the taxpayer has no application to provisions for deductions; they are allowable only when plainly authorized." Helvering v. Intermountain L. Ins. Co.,294 U.S. 686, 55 S.Ct. 572, 79 L.Ed. 1227, and other cases therein cited.
The citizen of today is beset and often bewildered by thousands of shifting enactments and regulations, among which are the perplexing intricacies of the income tax laws. Confusion of statute and regulation should not be further confounded by diversity of decision if conscientiously the courts may avoid such results; and I am thus constrained to the conclusion that the federal rule as above stated, and which we now have before us, should be followed rather than to which I, as one of the majority, adhered on the former decision.
The statute allows the deduction of all taxes paid other than income taxes. The effect of the statute is to say to the taxpayer, you may not deduct income taxes paid by you but may as to all other taxes, or, in other words, you may deduct all taxes paid by you which are not income taxes. Applying thereto the quoted rule, it must be plain that excess profits taxes are not income taxes, else they cannot be deducted, which is to say, if it be not plain or free from doubt, then the doubt must be resolved against the deduction. The excess profits tax is a species of income tax. The term "income taxes" is sufficiently comprehensive to embrace it, and doubt as to its being *Page 48 
embraced must be resolved against the deduction; and that is the case we have here.
But appellant has argued that excess profits taxes were not in existence when the statute in question was passed; that, therefore, such taxes could not have been contemplated at the time, and for that reason excess profits taxes should be construed as not being within the legislative intent in the use of the term "income taxes." The established rule is, however, that unless expressly made to apply only to past or present facts, all statutes phrased in general and comprehensive terms apply to and include all things within those terms, not only as presently existing, but as well as those which subsequently come into existence, although having no existence at the time of enactment. Hester v. Copiah County, 186 Miss. 716, 191 So. 496; 59 C.J. 1105; 25 R.C.L. 778. In 2 Lewis' Sutherland Stat. Const. (2 Ed.), p. 956, attention is called to the holdings "that the language of a statute is generally extended to new things which the language of the act is sufficient to comprehend, although such things were not known, and could not have been contemplated by the legislature when the act was passed." Such is the rule, and no sustained authority explicitly in point has been found to the effect that comprehensive terms must nevertheless be strictly construed and made something else than comprehensive as to things subsequently coming into existence.
And speaking now for the court, it is ordered that the suggestion of error be sustained; that the dissenting opinion of SMITH, C.J., delivered on our previous announcement, shall be brought forward and made the controlling opinion, and that the decree of the chancery court be affirmed.
Suggestion of error sustained, and decree affirmed. *Page 49